                                                                                   Case 20-10243-btb      Doc 79     Entered 06/04/20 16:08:06      Page 1 of 4




                                                                      1

                                                                      2

                                                                      3       Entered on Docket
                                                                              June 04, 2020
                                                                          ___________________________________________________________________
                                                                      4

                                                                      5

                                                                      6    George Haines, Esq.
                                                                           Nevada Bar No. 9411                                   E-FILED: June 2, 2020
                                                                      7    HAINES & KRIEGER, LLC
                                                                      8    8985 South Eastern Ave., Suite 350
                                                                           Las Vegas, NV 89123
                                                                      9    Phone: (702) 880-5554
                                                                           FAX: (702) 385-5518
                                                                     10    Email: info@hainesandkrieger.com
                                                                           Attorneys for Debtor
                                                                     11
                                                                                                        UNITED STATES BANKRUPTCY COURT
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518




                                                                     12
HAINES & KRIEGER, LLC




                                                                                                               DISTRICT OF NEVADA
                                                                     13
                                8985 S. Eastern Ave. Ste, 350




                                                                                     In Re:                                            Case No: BK-S-20-10243-BTB
                                 Las Vegas, Nevada 89123




                                                                     14                                                                Chapter 13
                                                                                     STEVE PANDI,
                                                                     15
                                                                                                                 Debtor(s).            Hearing Date: 5/21/2020
                                                                     16                                                                Hearing Time: 10:00 a.m.

                                                                     17

                                                                     18

                                                                     19
                                                                               ORDER ON MOTION TO DETERMINE BAVARIAN MOTORS LTD.’S WILLFUL
                                                                     20          VIOLATION OF THE AUTOMATIC STAY AND REQUEST TO RECOVER
                                                                                     PUNITIVE DAMAGES, ATTORNEY’S FEES AND SANCTIONS
                                                                     21

                                                                     22
                                                                                     Debtor’s Motion for Sanctions (“Motion”) came regularly before the Court for hearing
                                                                     23
                                                                           on May 21, 2020 at the hour of 10:00 a.m., Ben Chambliss of the law firm of Haines & Krieger,
                                                                     24
                                                                           LLC appeared on behalf of Debtor, no opposition or other appearance having been made; and the
                                                                     25
                                                                           Court finding good cause to grant Debtor’s Motion for Sanctions, ECF No. 11, now therefore:
                                                                     26
                                                                                   Case 20-10243-btb        Doc 79   Entered 06/04/20 16:08:06     Page 2 of 4




                                                                                        IT IS HEREBY ORDERED ADJUDGED AND DECREED that Debtor’s Motion

                                                                      1   is granted;

                                                                      2                 IT IS HEREBY FURTHER ORDERED ADJUDGED AND DECREED that
                                                                      3   BAVARIAN MOTORS LTD., must pay Debtor’s attorney’s fees and costs in the amount of
                                                                      4
                                                                          $3,893.50 and costs in the amount of $35.40.
                                                                      5
                                                                                        IT IS HEREBY FURTHER ORDERED ADJUDGED AND DECREED
                                                                      6
                                                                          BAVARIAN MOTORS LTD., must pay actual damages in the amount of $5,000.00.
                                                                      7

                                                                      8                 IT IS HEREBY FURTHER ORDERED ADJUDGED AND DECREED

                                                                      9   BAVARIAN MOTORS LTD., must pay actual damages in the amount of $25,000.00 for

                                                                     10   emotional distress Debtor suffered as a result of BAVARIAN MOTORS LTD.’S violations of the
                                                                     11
                                                                          automatic stay.
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518




                                                                     12
HAINES & KRIEGER, LLC




                                                                                        IT IS HEREBY FURTHER ORDERED ADJUDGED AND DECREED that
                                                                     13
                                8985 S. Eastern Ave. Ste, 350
                                 Las Vegas, Nevada 89123




                                                                          Debtor shall submit a Judgment in favor of STEVE PANDI, and against BAVARIAN MOTORS
                                                                     14
                                                                          LTD., in the following amounts:
                                                                     15

                                                                     16                         Actual Damages—Attorney’s Fees and Costs:       $3,928.90
                                                                                                Actual Damages—                                 $5,000.00
                                                                     17                         Actual Damages—Emotional Distress:             $25,000.00
                                                                     18
                                                                                                                                TOTAL:          $33,298.90
                                                                     19
                                                                                        IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED that the
                                                                     20
                                                                          Judgment may be enforced by a writ of execution and in proceedings supplementary to and in aid
                                                                     21
                                                                          of execution pursuant to Fed. R. Bankr. P. 7069.
                                                                     22

                                                                     23

                                                                     24   ///
                                                                     25
                                                                     26
                                                                                    Case 20-10243-btb        Doc 79   Entered 06/04/20 16:08:06        Page 3 of 4




                                                                          ///

                                                                      1               IT IS HERBY FURTHER ORDERED, ADJUDGED AND DECREED that a copy

                                                                      2   of this Judgment shall be kept an indexed with the civil judgments of the district court pursuant to
                                                                      3   Fed. R. Bankr. P. 5003(c).
                                                                      4

                                                                      5
                                                                                Submitted By:
                                                                      6

                                                                      7         /s/ George Haines, Esq.
                                                                      8         George Haines, Esq.
                                                                                Nevada Bar No. 9411
                                                                      9         HAINES & KRIEGER, LLC
                                                                                8985 S. Eastern Ave., #350
                                                                     10         Las Vegas, Nevada 89123
                                                                                Attorneys for Debtor
                                                                     11
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518




                                                                     12
HAINES & KRIEGER, LLC




                                                                     13
                                8985 S. Eastern Ave. Ste, 350
                                 Las Vegas, Nevada 89123




                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25
                                                                     26
                                                                                   Case 20-10243-btb        Doc 79     Entered 06/04/20 16:08:06       Page 4 of 4




                                                                                                                 9021 CERTIFCATION

                                                                      1              In accordance with LR 9021, counsel submitting this document certifies that the order

                                                                      2   accurately reflects the court’s ruling and that (check one):
                                                                      3              ___ The court has waived the requirement set forth in 9021(b)(1).
                                                                      4
                                                                                      X No party appeared at the hearing or filed an objection to the motion.
                                                                      5
                                                                                     ___ I have delivered a copy of this proposed order to all counsel who appeared at the
                                                                      6              hearing, and any unrepresented parties who appeared at the hearing, and each has
                                                                                     approved or disapproved the order, or failed to respond, as indicated below [list each
                                                                      7              party and whether the party has approved, disapproved, or failed to respond to the
                                                                      8              document]:

                                                                      9              ___I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
                                                                                     order with the motion pursuant to LR 9014(g), and that no party has objected to the
                                                                     10              form or content of the order.
                                                                     11
                                                                                                                                /s/ George Haines, Esq.           .
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518




                                                                     12
HAINES & KRIEGER, LLC




                                                                                                                                George Haines, Esq.
                                                                     13                                                         HAINES & KRIEGER, LLC
                                8985 S. Eastern Ave. Ste, 350
                                 Las Vegas, Nevada 89123




                                                                                                                                8985 S. Eastern Ave., #350
                                                                     14                                                         Las Vegas, NV 89123
                                                                                                                                Attorneys for Debtor
                                                                     15

                                                                     16
                                                                                                                            ###
                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25
                                                                     26
